UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6186



CHRISTOPHER LOVE WILLIAMS,

               Plaintiff - Appellant,

          v.


JON OZMINT, SCDC Director; ROBERT WARD, Division Director; DAVID M
TATARSKY, General Counsel; CARL FREDERICK; J DUNLAP; DEBBIE
BARNWELL,   Division   of   Investigations;   SANDRA   BOWIE,   IGC
Headquarters; L CARRINGTON, IGC Lieber Correctional Institution; V
JENKINS, IGC Lieber Correctional Institution; K HILL; J SIMMONS; M
DRAYTON, Registered Nurse; S. ROSANIO, Registered Nurse; E GADSIN,
Registered Nurse; M INFINGER, Registered Nurse; MALE REGISTERED
NURSE, Lieber Correctional Institution; NURSE COOPER, Registered
Nurse; N GILMORE, Nurse, Perry Correctional Institution; STAN
BURTT, Warden, ASST WARDEN BODISON; WARDEN BAZZLE; ASSOCIATE WARDEN
CLAYTON; ASSOCIATE WARDEN MCKIE; BJ THOMAS, Inmate Representative;
J BUNCOMB, Lieutenant; OFFICER MCGEE, Lieber Correctional
Institution; T FORDE, Sergeant; SERGEANT STANFORD, Lieber
Correctional Institution; M BRYANT, Corporal; SERGEANT JONES,
Lieber Correctional Institution; C BROOKS, Corporal; L WILSON,
Sergeant; PALMER, Corporal; L MATHIS, Officer, Lieber Correctional
Institution; JOHN DOES, Officers, Lieber Correctional Institution
Extraction Team; W JAMISON, Corporal; CORRECTIONAL OFFICER SMITH;
E SKIPPER, Sergeant; CAPTAIN WHITTEN, Lieber Correctional
Institution; D ROWE, Disciplinary Hearing Officer; OFFICER SUMMERS,
Kirkland Correctional Institution; LIEUTENANT PEEPLES, Kirkland
Correctional Institution; OFFICER FLEMING, Corporal, Perry
Correctional Institution; OFFICER ROSE, Kirkland Correctional
Institution; OFFICER WILLIAMS, Kirkland Correctional Institution;
OFFICER PRICE, Kirkland Correctional Institution; E QUATTLEBAUM,
Sergeant; CAPTAIN MAUNEY, Perry Correctional Institution; W BYRD,
Lieutenant; J WILLIAMS, Officer, Perry Correctional Institution; J
JOHNSON, Officer; J RANDALL, Captain; SERGEANT STRINGER, Perry
Correctional Institution; OFFICER GOLDEN, Perry Correctional
Institution; WARDEN ANTHONY, Lee Correctional Institution; MAJOR
HUGHES, Lee Correctional Institution; JANE DOE I, Property Control
Officer of Lee County; JANE DOE 1, IGC Lee County; JOHN DOE,
Sergeant, Perry Correctional Institution Transportation; Y BLOWE,
Mailroom Supervisor; MR. STEVENS, Mailroom Supervisor; OFFICER
JAMES, Kirkland Correctional Institution; J C BROWN, Disciplinary
Hearing Office; J PECK, Commissary Official at Kirkland MSU;
AMERICAN AMENITIES INCORPORATED; H BOATMAN,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(6:07-cv-02409-DCN-WMC)


Submitted:   March 27, 2008               Decided:   April 4, 2008


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Christopher Love Williams, Appellant Pro Se. John Eric Kaufmann,
Daniel Roy Settana, Jr., MCKAY, CAUTHEN, SETTANA & STUBLEY, PA,
Columbia, South Carolina; Christopher R. Antley, DEVLIN &
PARKINSON, PA, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                               - 2 -
PER CURIAM:

               Christopher Love Williams seeks to appeal the district

court’s    order      adopting   the       magistrate     judge’s     report      and

recommendations and denying his motion for access to the prison law

library and his motion for a temporary restraining order or a

preliminary injunction in his civil action under 42 U.S.C. § 1983

(2000).        This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).                       The

portion of the order denying a temporary restraining order and

access    to    the   law   library   is    neither   a   final     order   nor    an

appealable interlocutory or collateral order.                  Accordingly, we

dismiss that aspect of the appeal for lack of jurisdiction.

               On the other hand, the district court’s denial of a

request for a preliminary injunction is immediately appealable. 28

U.S.C. § 1292(a)(1) (2000).           With respect to the district court’s

denial of Williams’ motions for a preliminary injunction, we have

reviewed the record and find no reversible error.                 Accordingly, we

affirm this portion of the appeal.             We dispense with oral argument

because the facts and legal contentions are adequately presented in




                                       - 3 -
the materials before the court and argument would not aid the

decisional process.



                                            DISMISSED IN PART;
                                              AFFIRMED IN PART




                            - 4 -